Citation Nr: 0628029	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  00-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right thigh, involving Muscle 
Group XIV, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right (major) forearm, involving 
Muscle Group VII, currently rated 10 percent disabling.

3.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to the abdomen, involving Muscle Group 
XIX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971.  He received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in relevant part, denied an 
increased rating for residuals of a shell fragment wound to 
the right thigh, involving Muscle Group XIV; granted a 10 
percent rating for residuals of a shell fragment wound to the 
right (major) forearm, involving Muscle Group VII; and denied 
a compensable rating for residuals of a shell fragment wound 
to the abdomen, involving Muscle Group XIX.

In a July 2005 decision, the Board, in pertinent part, denied 
the veteran's claims for an increased evaluation for 
residuals of a shell fragment wound to the right thigh, an 
increased evaluation for residuals of a shell fragment wound 
to the right (major forearm), and a compensable evaluation 
for residuals of a shell fragment would to the abdomen.  The 
veteran appealed that part of the Board's July 2005 decision 
to the Court of Appeals for Veterans Claims (Court).  The 
Court, in a March 2006 Order, vacated that part of the 
Board's July 2005 decision and remanded the claims to the 
Board for compliance with the March 2006 Joint Motion for 
Partial Remand.



FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound to the 
right thigh are manifested by pain and weakness of Muscle 
Group XIV and is moderately severe in nature.

2.  The veteran's residuals of a shell fragment wound to the 
right forearm are manifested by pain and weakness of Muscle 
Group VII.

3.   The veteran's residuals of a shell fragment wound to 
abdomen, with involvement of Muscle Group XIX, are 
asymptomatic and not productive of functional impairment.

5.  The veteran's right thigh shrapnel wound scar is 
sensitive and tender on palpation.

6.  The veteran's right forearm shrapnel wound scar is 
sensitive and tender on palpation.

7.  The veteran's abdominal shrapnel wound scar is sensitive 
and tender on palpation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
higher for residuals of a shell fragment wound to the right 
thigh, involving Muscle Group XIV, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5314 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the right (major) 
forearm, involving Muscle Group VII, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5210-5215, 5307 (2005).

3.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound to the abdomen, with involvement of 
Muscle Group XIX, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.73, Diagnostic Code 5319 (2005).

4.  The criteria for a separate 10 percent evaluation for 
right thigh shrapnel wound scars have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.118, Diagnostic Codes 7800 - 7805 (as in effect 
prior to and from August 30, 2002).

5.  The criteria for a separate, 10 percent evaluation for a 
right forearm shrapnel wound scar have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.118, Diagnostic Codes 7800 - 7805 (as in effect 
prior to and from August 30, 2002).

6.  The criteria for a separate, 10 percent evaluation for an 
abdominal shrapnel wound scar have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.118, Diagnostic Codes 7800 - 7805 (as in effect 
prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the notice element indicated above, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)
The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of June 2002 and March 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, as well as requested that he submit 
any additional evidence pertaining to his claims. 

The above notice did not set forth the relevant diagnostic 
codes (DC) for the disabilities at issue.  However, this is 
found to be harmless error.  Indeed, the January 2000 
Statement of the Case and November 2004 Supplemental 
Statement of the Case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under those diagnostic codes.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the veteran here.  

The Board observes that the June 2002 and March 2004 VCAA 
notice letters also did not inform the veteran that an 
effective date would be assigned if the claim was granted.  
Nevertheless, despite the inadequate notice provided to the 
veteran on this element the Board, finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
because the AOJ will be responsible for addressing any notice 
defect with respect to the effective dates elements when 
effectuating the award.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims for an increased evaluation.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims for an increased evaluation for residuals of 
shell fragment wounds to the right thigh, right forearm, and 
the abdomen.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained. 

Legal Criteria 

A.  Increased Evaluation- Muscle Disabilities-in general

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005);  See Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.56 (2005), which governs the 
evaluation of muscle disabilities, primarily envision 
penetrating wounds to muscle tissue via a bullet or other 
projectile.  Nonetheless, VA recognizes that not every 
disability will neatly meet all the criteria of a specific 
Diagnostic Code.  38 C.F.R. § 4.21 (2005); Johnson v. Brown, 
9 Vet. App. (1996). 

The provisions of 38 C.F.R. § 4.56 (2005) convey, in 
pertinent part, the following definitions:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

(1) Slight disability of muscles-(i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles-(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

B.  Muscle Group XIV--Right Thigh

Diagnostic Code 5314 (2005) applies injuries to Muscle Group 
XIV (anterior thigh group).  The functions of this muscle 
group are extension of knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial 
(Maissat's) band, acting with XVII in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee.  The muscles involved include the sartorius, the rectus 
femoris, the vastus externus, the vastus intermedius, the 
vastus internus, and the tensor vaginae femoris.  Under this 
code, a slight injury warrants a noncompensable (zero 
percent) rating.  A moderate injury warrants a 10 percent 
rating.  A moderately severe injury is rated as 30 percent 
disabling.  A severe injury is evaluated as 40 percent 
disabling.  See 38 C.F.R. § 4.73 (2005).


C.  Muscle Group VII--Right Forearm

Under Diagnostic Code 5307, the schedular criterion 
contemplates a 10 percent disability rating for moderate 
muscle injury to Muscle Group VII (flexion of wrist and 
fingers) of the dominant hand.  A 30 percent disability 
rating is assigned for moderately severe muscle injury to 
Muscle Group VII.  A 40 percent disability rating is 
warranted for severe muscle injury to Muscle Group VII.  See 
38 C.F.R. § 4.73 (2005).

Legal Analysis

1.  Muscle Group XIV--Right Thigh

The veteran asserts that an evaluation in excess of 10 
percent is warranted residuals of a shell fragment wound of 
the left thigh involving Muscle Group XIV.  Such disability 
is currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5314.  Such evaluation 
reflects moderate muscle disability.   
38 C.F.R. § 4.56(d)(3) describes moderate disability of 
muscles: (i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. (iii) 
Objective findings.  Entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

In order to achieve the next-higher 30 percent evaluation, 
the evidence must demonstrate moderately severe muscle 
disability.  38 C.F.R. § 4.56(d)(3) describes moderately 
severe disability of muscles: (I) Type of injury: through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) History and complaint: service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements; (iii) Objective findings: entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

In this case, the Board, after a careful review of the 
evidence of record concludes that findings commensurate with 
a higher, 30 percent evaluation are contained in the record.  
In this regard, the veteran's service medical records reflect 
in-service treatment for his shell fragment wounds to the 
right thigh, to include debridement of the wounds.  The shell 
fragment wound to the left anterial tibial region was 
described as an open wound that did not contain any nerve or 
artery involvement.  The service medical records also 
indicate that the veteran was treated at hospitals in 
Vietnam, Japan, and at Walter Reed Medical Center for at 
least a total of 10 days and was placed on convalescent leave 
for 30 days, from mid December 1969 to mid January 1970.  A 
February 1970 service medical record revealed that the 
veteran's right thigh contained a well-healed scar, that did 
not cause any limitation in motion, decrease in strength, or 
neurological deficit.

Additionally, the he Board finds that the competent evidence 
of record demonstrates that the veteran has consistently 
complained of one or more of the cardinal signs or symptoms 
of muscle disability as defined by 38 C.F.R. § 4.56(d); which 
in this case
is pain and resulting functional impairment (mild weakness).  
In this regard, on VA examination in July 1999, November 
2000, and April 2004, and on private examination in July 
2000, the veteran complained that his thigh ached constantly 
underneath the lateral aspect of his thigh.  The examiner 
from the July 1999 examination also reported that when the 
veteran walked he had a short stance on the right side and 
that it was clearly evident that the veteran had a limp on 
physical examination.  Further, the examiner from the 
November 2000 examination indicated that the veteran had some 
mild weakness on his right thigh side.  The Board also 
observes that the veteran, in statements in support of his 
claim, as well as in a July 2000 examination report, 
indicated that his right thigh pain had caused his so much 
discomfort that he resigned from his job at the Post Office, 
where he spent most of his time standing.

Moreover, the objective evidence of record demonstrates that 
the veteran has entrance and exit scars that indicate the 
track of the missile through his right thigh.  In this regard 
on VA examination in April 2004, the examiner reported that 
on physical examination, the veteran had both entry and exit 
wound scars.  Similarly, on examination in July 1999, July 
2000, and November 2000, examiners reported that the veteran 
had scars of both the lateral and anterior aspects of his 
right thigh. 

Further, although the objective evidence of record does not 
demonstrate that the veteran has any neurological damage as a 
result of the residuals of his shell fragment wound, the 
record does demonstrate that the tensor fascia lata is 
separated by the wound.  In this regard, on VA examination in 
July 1999, the examiner reported that the veteran had a two 
centimeter increase in circumference of the right thigh as 
compared to the left, which he felt was due to the fact that 
the lateral head of the quadratus muscle protruded through 
the tensor scar.  Similarly, on examination in July 2000, the 
examiner reported that a substantial amount of the veteran's 
vastus laterus was missing.  He also indicated that there was 
muscle missing in the veteran's rectus femoris.

Therefore, based on the above clinical findings, the Board 
concludes that the veteran's right thigh, Muscle Group XIV 
symptomology is moderately severe in nature and thus more 
nearly approximates the criteria for an increased, 30 percent 
evaluation. 

The Board, however, finds that an evaluation greater than 30 
percent is not warranted at this time.  In this regard, in 
order to warrant the maximum 40 percent evaluation for a 
severe Group XIV muscle injury, the evidence must show: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; muscles that swell and 
harden abnormally in contraction, X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle;  diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests;  
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; and/ or induration or atrophy of 
an entire muscle following simple piercing by a projectile.  

In this case, although the record shows that the veteran has 
scars, there is no evidence that the veteran's thigh muscles 
swell and harden abnormally in contraction.  Nor is there x-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests,  visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the competent evidence of 
record supports an increased rating of 30 percent, but no 
higher, for residuals of a shell fragment wound to the right 
thigh, including Muscle Group XIV.


2.  Muscle Group VII--Right Forearm

The veteran asserts that an evaluation in excess of 10 
percent is warranted residuals of a shell fragment wound of 
the right (major) forearm, involving Muscle Group VII.  Such 
disability is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5307.  Such 
evaluation reflects moderate muscle disability.  In order to 
achieve the next higher, 30 percent evaluation, the veteran's 
right forearm disability must manifest moderately severe 
symptomology.  As previously noted, a moderately severe 
muscle disability is described as: (I) Type of injury: 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; (ii) History and complaint: 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements; (iii) Objective findings: entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  See38 C.F.R. § 4.56(d)(3).

In this case, after a careful review of the evidence of 
record, the Board concludes that the currently assigned 10 
percent evaluation more nearly approximates the veteran's 
current disability picture.

In this regard, the veteran's service medical records reflect 
in-service treatment for his shell fragment wound to the 
right forearm, to include debridement of the wound.  The 
shell fragment wound to the right forearm was described as 
not containing any nerve or artery involvement.  The service 
medical records also indicate that the veteran was treated at 
hospitals in Vietnam, Japan, and at Walter Reed Medical 
Center for at least a total of 10 days and was placed on 
convalescent leave for 30 days, from mid December 1969 to mid 
January 1970.  A February 1970 service medical record 
revealed that the veteran's scar was well healed, there was 
no limitation in motion or decrease in strength, and no 
neurological deficit. 

The competent evidence of record also demonstrates that the 
veteran, who is right-handed, has consistently complained of 
pain and weakness in his right forearm, which are cardinal 
signs and symptoms of muscle disability as defined by 
38 C.F.R. § 4.56(d).  For example, on VA examination in 
November 2000 and April 2004 the veteran complained of pain, 
weakness, and a decrease in dexterity, including difficulty 
doing fine motor skills.  Additionally, the examiner from the 
November 2000 VA examination diagnosed the veteran with non-
significant weakness of the right forearm.  

However, there is no evidence that such pain and weakness has 
caused the veteran to be unable to keep up with his work 
assignments.  The veteran, in a July 1999 VA examination, 
reported that his right forearm injury bothered him when he 
had previously worked at the Post Office because he 
frequently had to put pressure on it.  However, he indicated 
that his current work entailed him taking care of his farm 
and that such work was better for him because he did not have 
to put pressure on his forearm.   

The objective medical evidence of record shows that the 
residuals of the veteran's Muscle Group VII injury has 
resulted in loss of fascia.  In this regard, on examination 
in July 1999, the examiner reported that the veteran's scar 
was a herniation of the muscle through the fascia.  
Additionally, in a July 2000 examination report, the examiner 
reported that the veteran's flexor carpi ulnaris herniated 
through the fascia, which was clearly absent.  

However, the objective medical evidence of record does not 
show that the veteran experiences any measurable loss of  
muscle strength or endurance as a result of his muscle 
disability.  In this regard, on VA Examination in November 
2000, the examiner reported that Muscle Group VII showed 
strength 5/5 in flexion of the right hand and fingers and 
that he pronated without difficulty with strength of 5/5 on 
the pronation.  He also reported that the veteran had non-
significant weakness of the right forearm.  Additionally, on 
VA examination in April 2004, the examiner reported that the 
veteran's muscle strength appeared slightly weakened, but 
such weakness could not be substantiated. 

In sum, although, the evidence of record demonstrates that 
the veteran's right (major) forearm disability was debrided 
in service and required hospitalization and currently is 
manifested by pain, weakness, and some loss of fascia, it 
does not show that the veteran was unable to keep up with his 
work assignments due to his disability or that tests of 
strength and endurance demonstrate positive evidence of 
impairment.  Therefore, the Board concludes that the veteran 
is not entitled to a 30 percent evaluation under 38 C.F.R. 
§ 4.73, Diagnostic Code 5307 for moderately severe 
symptomology, and that the currently assigned 10 percent 
evaluation, for moderate symptomology, more nearly 
approximates the veteran's current disability picture.

The Board has also considered whether an increased evaluation 
could be afforded the veteran under other potentially 
applicable diagnostic codes.  As the evidence of record 
demonstrates that the veteran's forearm is involved, 38 
C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208, and 5213 
(pertaining to limitation of the elbow and forearm)(2005) are 
available for application.  In this regard, under Diagnostic 
Code 5206 (pertaining to limitation of flexion of the major 
forearm) flexion limited to 110 degrees warrants a 
noncompensable evaluation is warranted; flexion limited to 
100 degrees warrants a 10 percent evaluation; and flexion 
limited to 90 degrees warrants a 20 percent evaluation.  In 
this case, on VA examination in November 2000, the examiner 
reported the veteran could flex his elbow to 140 degrees.  
Such finding, which is almost full range of motion (full 
range of motion is 145 degrees), does not even correspond to 
a noncompensable evaluation.  Therefore, the Board concludes 
that the veteran is not entitled to an increased evaluation 
under Diagnostic Code 5206.

The veteran is also not entitled to an increased evaluation 
under Diagnostic Code 5207, which pertains to limitation of 
extension of the forearm.  Under this diagnostic code, a 10 
percent evaluation is assigned when the major forearm 
extension is limited to 45 or 60 degree.  A 20 percent 
evaluation is warranted when the major forearm is limited in 
extension to 75 degrees.  In this case, on VA examination in 
November 2000, the veteran could extend to a full, zero 
degrees.  Therefore, the Board finds that the veteran is not 
entitled to an increased evaluation under Diagnostic Code 
5207.

A 20 percent evaluation is also warranted under Diagnostic 
Code 5208 where the flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. §  
5208 (2005).  However, as the evidence of record does not 
demonstrate that the veteran's forearm is limited to such 
degrees, the Board finds that increased evaluation is not 
warranted under Diagnostic Code 5208.

A 20 percent evaluation is also warranted for limitation of 
pronation of the forearm of the major upper extremity if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation.  38 C.F.R. § 4.71a, DC 
5213 (2005).  However, on VA examination in November 2000, 
the examiner reported that the veteran could pronate his 
forearm to 80 degrees.  Such finding corresponds to full 
range of motion.  See 38 C.F.R. § 4.71 (Plate I)(2005).  
Therefore, the Board finds that the veteran in not entitled 
to an increased evaluation under Diagnostic Code 5213.

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, as detailed above, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of pain that would warrant a schedular evaluation 
in excess of 10 percent.  There is no medical evidence to 
show that incoordination or flare-ups of pain, weakness, or 
fatigability result in additional functional impairment to a 
degree that would support a schedular rating in excess of 10 
percent.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
to the right forearm.  Accordingly, the claim must be denied.  

3.  Muscle Group XIX- Abdomen

The veteran also asserts that a compensable evaluation is 
warranted for residuals of a shell fragment wound to the 
abdomen, involving Muscle Group XIX. 

Diagnostic Code 5319 applies to residuals of injury to muscle 
group XIX - the muscles of the abdominal wall.  The function 
of these muscles is support and compression of the abdominal 
wall and lower thorax; flexion and lateral motions of the 
spine; and synergists in strong downward movements of the 
arm.  A zero percent disability rating is provided for a 
slight disability, a 10 percent disability rating for a 
moderate disability, a 30 percent disability rating for a 
moderately severe disability, and a 50 percent disability 
rating for a severe disability.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2005)
 
The Board also notes that the veteran's service medical 
records reflect in-service treatment for his shell fragment 
wounds to his abdomen included debridement of the wounds.  In 
a December 1969 service medical record the shell fragment 
wound to the abdomen was described as a healed, uninfected 
midline abdominal scar that did not contain any nerve or 
artery involvement.  As previously noted, the veteran's 
service medical records also indicate that he was 
hospitalized for his wounds and was on convalescent leave for 
30 days.  A February 1970 service medical record revealed 
that the veteran's scar was well healed, there was no 
limitation in motion or decrease in strength, and no 
neurological deficit. 

However, the Board concludes that the competent evidence of 
record does not demonstrate that the veteran has consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined by 38 C.F.R. § 4.56(d).  For 
instance, on VA examination in November 2000, although the 
veteran indicated that the abdominal scar was tender to 
touch, the examiner found that there was no tenderness of 
palpation and that the veteran did not have any weakness in 
rotation of his trunk, sitting up with lateral sit-up, or 
with controlling his thoracic musculature.   Further, the 
examiner indicated that the veteran did not have any residual 
problems with his right abdomen.  Similarly, on VA 
examination in April 2004, the examiner reported that the 
veteran did not have any pain on his scar. 

The evidence of record also does not demonstrate that the 
veteran's abdominal muscles have some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  

Therefore, based on the above clinical findings, the Board 
finds that the veteran's abdominal shell fragment wound 
involving Muscle Group XIX corresponds to the criteria of no 
more than a slight muscle injury, or the current 
noncompensable evaluation.  

Additionally, the Board has considered whether an increased 
evaluation could be afforded the veteran under other 
potentially applicable diagnostic codes.  However, the Board 
has concluded that no other diagnostic codes are applicable 
at this time.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for residuals of a shell fragment wound to the 
abdomen with involvement of Muscle Group XIX.  Accordingly, 
the claim must be denied.

4.  Separate Evaluations for Shrapnel Wound Scars

In determining whether the veteran is entitled to a separate 
evaluation for his shrapnel wound scars, the Board has 
considered the regulations in effect both prior to and since 
August 30, 2002.

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7804 (as in effect prior to August 30, 2002) provide for a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration or are poorly nourished 
and repeatedly ulcerated.  Other scars are rated based upon 
limitation of function of affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (as in effect prior to August 30, 2002).

Under the criteria for the evaluation of scars effective from 
August 30, 2002, scars, other than head, face, or neck, that 
are deep or that cause limited motion are rated as follows: 
area or areas exceeding 144 square inches (929 sq. cm.) are 
rated as 40 percent disabling; area or areas exceeding 72 
square inches (465 sq. cm.) are rated as 30 percent 
disabling; area or areas exceeding 12 square inches (77 sq. 
cm.) are rated as 20 percent disabling; and area or areas 
exceeding 6 square inches (39 sq. cm.) are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801. 
A deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (as 
in effect from August 30, 2002).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (as in effect from August 30, 2002).  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2 (as in effect 
from August 30, 2002).

Scars that are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (as in effect from August 30, 2002).  A superficial 
scar is one not associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (as 
in effect from August 30, 2002). 

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect from August 30, 2002).

1.  Right Thigh Shrapnel Wound Scars

The evidence of record demonstrates that the veteran has an 8 
inch scar on the lateral aspect of this thigh, as well as a 7 
cm scar on the anterior aspect of his thigh. 
On VA examination in July 1999, the examiner reported that 
the scars were well healed and non tender.  However, on 
examination in July 2000, the veteran reported that his right 
thigh scars were quite tender and the underlying area ached.  
Similarly, on examination in November 2000, the veteran again 
indicated that his right thigh scars were occasionally tender 
to touch, although the examiner reported that there was no 
tenderness to palpation.  On examination in April 2004, the 
examiner reported that the veteran's scars were not painful, 
unstable, inflamed, or adherent to underlying tissue and did 
not contain ulcerations or any short tissue damage.

As such, because the evidence of record demonstrates that the 
veteran's right thigh shrapnel wound scar is tender to touch 
and the underlying area aches, and with resolution of doubt 
in the veteran's favor, the Board finds that a 10 percent 
rating is warranted for right thigh shrapnel wound scars 
under Diagnostic Code 7804 (as in effect prior to and from 
August 30, 2002).  

However, an evaluation higher than 10 percent is not 
warranted under the criteria for evaluating scars in effect 
prior to, or from, August 30, 2002.  In this regard, 
the competent clinical evidence reflects that the scar is 
well-healed without underlying abnormalities such as 
underlying tissue damage, ulcerations, inflammation, or 
adhesions.  Moreover, it has not been shown that the scar 
covers an area exceeding 12 square inches.  

2.  Right Forearm Shrapnel Wound Scars

The record demonstrates that the veteran has an 8 cm scar 
over his proximal medial forearm.  On VA examination in 
November 2000, the veteran reported that his right forearm 
scar was tender to touch occasionally.  On examination in 
April 2004, the examiner reported that the veteran's scars 
were not painful, unstable, inflamed or adherent to 
underlying tissue and did not contain ulcerations or any 
short tissue damage.

As such, because the evidence of record demonstrates that the 
veteran's right forearm shrapnel wound scar is tender to 
touch, and with resolution of doubt in the veteran's favor, 
the Board finds that a 10 percent rating is warranted for 
right forearm shrapnel wound scars under Diagnostic Code 7804 
(as in effect prior to and from August 30, 2002).  

However, an evaluation higher than 10 percent is not 
warranted under the criteria for evaluating scars in effect 
prior to, or from, August 30, 2002.  In this regard, the 
competent clinical evidence reflects that the scar is well-
healed without underlying abnormalities such as underlying 
tissue damage, ulcerations, inflammation, or adhesions.  
Moreover, it has not been shown that the scar covers an area 
exceeding 12 square inches.  

3.  Abdominal Shrapnel Wound Scars

The record reflects that the veteran has a 7 cm x 1 cm 
shrapnel wound scar on the right side of his abdomen.  On 
examination in July 1999, the examiner reported that it was 
sensitive to pressure, but that it was well-healed and non-
tender.  On examination in July 2000, the examiner reported 
that the scar was mildly tender, but that there was no 
adherence to the underlying tissue.  On examination in 
November 2000, the veteran reported that the scar was tender 
to touch, although the examiner indicated that there was no 
tenderness to palpation.  On examination in April 2004, the 
examiner reported that the veteran's scars were not painful, 
unstable, inflamed or adherent to underlying tissue and did 
not contain ulcerations or any short tissue damage.

As such, because the evidence of record demonstrates that the 
veteran's abdominal shrapnel wound scar is tender to touch 
and the underlying area aches, and with resolution of doubt 
in the veteran's favor, the Board finds that a 10 percent 
rating is warranted for right thigh shrapnel wound scars 
under Diagnostic Code 7804 (as in effect prior to and from 
August 30, 2002).  

However, an evaluation higher than 10 percent is not 
warranted under the criteria for evaluating scars in effect 
prior to, or from, August 30, 2002.  In this regard, the 
competent clinical evidence reflects that the scar is well-
healed without underlying abnormalities such as underlying 
tissue damage, ulcerations, inflammation, or adhesions.  
Moreover, it has not been shown that the scar covers an area 
exceeding 12 square inches.  

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

1.  Entitlement to an evaluation of 30 percent, but not 
higher for residuals of a shell fragment wound to the right 
thigh, involving Muscle Group XIV, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right (major) 
forearm, involving Muscle Group VII, is denied.

3. Entitlement to a compensable evaluation for residuals of a 
shell fragment wound to the abdomen, involving Muscle Group 
XIX, is denied.

4.  Entitlement to a separate, 10 percent evaluation for 
right thigh shrapnel wound scars is granted, subject to the 
applicable law governing the award of monetary benefits.  

5.  Entitlement to a separate, 10 percent evaluation for 
right forearm shrapnel wound scars is granted, subject to the 
applicable law governing the award of monetary benefits.  

6.  Entitlement to a separate 10 percent evaluation for 
shrapnel wound scar of the abdomen is granted, subject to the 
applicable law governing the award of monetary benefits.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


